internal_revenue_service department of the treasury significant index number washington oc contact person telephone number in reference to date op e ep t attn legend employer a state b plan x dear this is in response to a ruling_request dated date as supplemented by correspondence dated date concerning the pick up of certain employee contributions to plan x under sec_414 of the intemal revenue code the following facts and representations have been submitted employer a an agency of state a participates in plan x a defined_contribution_plan for the benefit of its employees the plan requires mandatory employee contributions and is qualified under code sec_401 pursuant to a resolution dated date employer a has agreed to pick up i assume and pay the mandatory employee contributions to plan x in tieu of employees paying such contributions eligible employees do not have the option to receive the picked up contributions in cash in lieu of having such contributions paid to plan x of lt based on the foregoing facts and representations you have requested the following ruling no part of the contributions to plan x picked up by employer a on behalf of eligible employees will constitute taxable_income to such employees in the year of the pick up code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state goverment or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing which is wholly owned thereby and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up in that revenue_ruling the employer school district by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the intermal revenue service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate a os employer a’s resolution satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will make contributions in lieu of contributions by eligible employees and that no employee will have the option of receiving the contribution instead of having it contributed to plan x accordingly we conclude that the resolution adopted by employer a satisfies the requirements of code sec_414 amounts picked up by employer a for employees shall be treated as employer contributions and will not be includable in employees’ gross_income for the taxable_year in which such amounts are contributed because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from employees’ salaries with respect to such picked up amounts the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the date the final resolution is signed or put into effect for purposes of the application of code sec_414 it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as the whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 v v this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent sincerely yours john swieca chief employee_plans technical branch enclosures deleted copy of the ruling notice
